Title: To Benjamin Franklin from Sartine: Two Letters, 21 February 1780
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


I.
Versailles le 21. fevr. 1780.
J’ai reçu, Monsieur, avec la Lettre que vous m’avez fait l’honneur de m’écrire le 13. de ce mois, celle que vous avez écrite à l’agent des Etats unis à l’Orient et je me suis empressé de lui faire passer le Commissaire de la Marine dans ce port. Je doute qu’elle soit arrivée assez promptement pour que cet Agent ait remis au Capitaine du Navire Anglois parlementaire les Prisonniers faits par le Corsaire le prince noir armé sous Pavillon Americain.
A l’egard de la reclamation que vous m’adressez de 478 prisonniers remis à M. le Duc de la Vauguyon et provenant de la division de M. Jones, J’aurai l’honneur de vous repondre sur cet objet par une depeche posterieure.
J’ai l’honneur d’être avec la Consideration la plus distinguée, Monsieur, votre tres humble et tres obeissant serviteur.
(signé) De Sartine.M. Franklin
 
II.
Versailles le 21. fevr. 1780.
J’ai l’honneur, de vous envoier, Monsieur, le mémoire qui m’a été adressé par le Greffier de l’Amirauté de Coutances dans lequel cet officier représente que la vente du petit Bateau sur lequel 6. Americans se sont échappés d’angleterre n’a produit que 34. l.t. et que les frais relatifs à cette vente montent a 139. l.t. en conséquence il reclame une somme de 105. l.t. Je ne doute pas que vous ne pensiez que cette procédure étant relative à des Sujets des Etats Unis, c’est a vous de donner des Ordres pour que le remboursement en soit fait au Greffier de cette amirauté.
J’ai l’honneur d’être avec la Consideration la plus distinguée, Monsieur, votre tres humble et tres obeissant Serviteur,
(signe) De SartineM. Franklin
